Citation Nr: 1636803	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  13-29 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut 


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for Parkinson's disease to include as due to herbicide exposure, for accrued benefit and substitution purposes.

2.  Entitlement to service connection for Parkinson's disease to include as due to herbicide exposure, for accrued benefit and substitution purposes.

3.  Entitlement to service connection for hypertension to include as due to herbicide exposure or Parkinson's disease, for accrued benefit and substitution purposes.  

4.  Entitlement to service connection for a heart disorder including a heart murmur, to include as due to herbicide exposure or Parkinson's disease, for accrued benefit and substitution purposes.

5.  Entitlement to service connection for arthritis including rheumatoid or degenerative arthritis, to include as due to herbicide exposure or Parkinson's disease for accrued benefit and substitution purposes.  

6.  Entitlement to service connection for an esophagus disorder including esophagitis (also claimed as difficulty swallowing) to include as due to herbicide exposure or Parkinson's disease, for accrued benefit and substitution purposes.

7.  Entitlement to an initial evaluation in excess of 30 percent for major depressive and anxiety disorders (formerly diagnosed as posttraumatic stress disorder (PTSD)), for accrued benefit and substitution purposes.  

8.  Entitlement to an evaluation in excess of 30 percent for a right shoulder disability, for accrued benefit and substitution purposes.  

9.  Entitlement to an evaluation in excess of 20 percent for a left shoulder disability, for accrued benefit and substitution purposes.

10.  Entitlement to an evaluation in excess of 10 percent for a right shoulder scar, for accrued benefit and substitution purposes.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefit and substitution purposes.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active duty service from October 1966 to October 1969.  The Appellant is his surviving spouse.

The Veteran died in June 2015.  In June 2016, the Hartford, Connecticut Regional Office (RO) sent the Appellant notice which granted substitution pursuant to 38 U.S.C.A. § 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The November 2010 rating decision reopened the claim of service connection for Parkinson's disease, but denied that claim on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The November 2010 rating decision also denied service connection for hypertension, arthritis, a heart murmur, and esophagus disability.  The RO granted service connection for PTSD and assigned a 30 percent rating effective January 15 2010.  

In a May 2011 rating decision, the RO denied increased rating claims for his psychiatric disability (recharacterized as major depressive and anxiety disorders), right shoulder, left shoulder, and right shoulder scar disabilities, and entitlement to TDIU. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for Parkinson's disease, hypertension, heart disability, arthritis, esophagus disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2005, the RO denied service connection for Parkinson's disease.  The Veteran did not appeal.

2.  Evidence submitted since the RO's November 2005 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  Prior to May 26, 2011, the Veteran's major depressive and anxiety disorders caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but did not cause occupational and social impairment with reduced reliability and productivity.  

4.  As of May 26, 2011, the Veteran's anxiety and depressive disorders caused total occupational and social impairment.

5.  The Veteran's right shoulder disorder was productive at worse motion limited to 85 degrees on abduction with pain; the Veteran did not have fibrous union of the humerus, nonunion of humerus (false flail joint, loss of head of the humerus (flail shoulder), or ankylosis.

6.  The Veteran's left shoulder disorder was productive at worse motion limited to 105 degrees on flexion with pain; the Veteran did not have fibrous union of the humerus, nonunion of humerus (false flail joint, loss of head of the humerus (flail shoulder), or ankylosis.

7.  The Veteran's right shoulder scar was productive of pain, but no other disabling effects.


CONCLUSIONS OF LAW

1.  The RO's November 2005 rating decision which denied service connection for Parkinson's disease is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the RO's November 2005 rating decision; thus, the claim of service connection for Parkinson's disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Prior to May 26, 2011, the criteria for a rating in excess of 30 percent for major depressive and anxiety disorders (formerly diagnosed as PTSD) are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Codes 9411, 9413 (2015).

4.  From May 26, 2011, the criteria for a 100 rating in excess for major depressive and anxiety disorders (formerly diagnosed as PTSD) are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Codes 9411, 9413 (2015).

5.  The criteria for a rating in excess of 30 percent for status post-operative open reduction or right (major) acromioclavicular joint with screw fixation and residuals are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5203-5201 (2015). 

6.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the left shoulder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5024-5201 (2015). 

7.  The criteria for a rating in excess of 10 percent for right shoulder scar are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters Regarding Accrued Benefits and Substitution

The Veteran died in June 2015.  At the time of his death, the claims listed on the front page of this decision were pending.  The Appellant filed a claim within one year of the Veteran's death.  As the Appellant has standing to file a claim for accrued benefits, the Veteran had a claim pending at the time of death, and the claim for accrued benefits was filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claim if he had not died.  The Board also notes that in promulgating the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), Congress created a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who, as the Veteran in the instant case, dies on or after October 10, 2008.  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. 

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A.  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants. 

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for Parkinson's disease, the claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial as pertains to that issue.

As to the other issues adjudicated upon the merits in this decision, under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in January, June, and November 2010 letters prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With regards to the claim for a higher initial rating for major depressive and anxiety disorders (formerly PTSD), the initial evaluation assigned following the granting of service connection for this disability is challenged.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


New and Material

In a November 2005 rating decision, the RO denied service connection for Parkinson's disease.  A notice of disagreement was not received within the subsequent one-year period nor was additional pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's November 2005 rating decision is final.  38 U.S.C.A. § 7105.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to the record.  For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, it has been argued that the Veteran developed Parkinson's disease as the result of purported inservice herbicide exposure.  Parkinson's disease was added to the list of presumptive disorders subsequent to the November 2006 final denial.  In light of the current arguments, new and material evidence has been received since the RO's November 2005 rating decision and the claim of service connection for Parkinson's disease is reopened.

Rating for Major Depressive and Anxiety Disorders
(Formerly Diagnosed as PTSD)

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 and Diagnostic Code 9413 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The Veteran was evaluated by VA from January to May 2010.  In January 2010, the Veteran complained of an increase in intrusive memories subsequent to his retirement five years ago and more specifically to a downturn in his activity level that occurred when he finished work on his retirement home and was diagnosed with Parkinson's disease.  He had a number of disturbing recollections from his service.  He reported difficulty staying asleep and frequent nightmares, some of which were trauma-related and the others were related to a sense of powerlessness over his grandchildren who are the victims of divorce and partial custody.  He had intrusive memories during idle periods during the day and at night.  He reported having flashbacks that occurred a couple of times per week.  He reported both hyperstartle and hypervigilant and was irritable with mood swings.  He noted that he was easily frustrated.  He also avoided certain movies and certain situations.  More recently he had become exceedingly anxious over the welfare of his son.  He also reported some greater estrangement between him and his wife post-retirement and some difficulty adjusting to their new lives without children or work.  The Veteran received treatment and responded well.  By May 2010, he still had survivor's guilt and demonstrated some intermittent word retrieval difficulty, a depressed mood, and that he was tearful at times.

The Veteran was subsequently afforded a VA examination in September 2010.  At that time, it was noted that the Veteran currently was functioning reasonably well with an active social life.  The Veteran was retired and close with wife and children.  It was noted that the Veteran had recurrent and intrusive distressing recollections of the inservice stressor event including images thoughts or perceptions; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  It was noted that the Veteran made efforts to avoid thoughts feelings or conversations associated with the trauma as well as efforts to avoid activities places or people that arouse recollections of the trauma.  In addition, he had an inability to recall an important aspect of the trauma.  The Veteran also had difficulty falling or staying asleep, difficulty concentrating, and an exaggerated startle response.  He had significant distress or impairment in his social, occupational, or other areas of functioning.  He had intrusive recollections a few times per week wakes from bad dreams about once a week.  Until his retirement, he was occupied with work and activities and symptoms rarely appeared would occasionally think back to what happened in the Army, but since his retirement, he had too much time to think and often got lost in thought and memories.  He would awaken drenched in sweat at times and also avoided movies that reminded him of events.  He also frequently had difficulty concentrating.  His GAF score was 60.  The examiner stated that the Veteran had periodic symptoms of PTSD.  His social functioning appeared to be intact.  He maintained good intimate relationship with family.  His symptoms had been troubling, but had not impaired his quality of life.  The examiner opined that the psychiatric disability resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board notes that this assessment by the examiner, as supported by the noted symptoms and GAF score are most compatible with the assigned 30 percent rating.  

When examined again in December 2010, the Veteran's functioning was consistent with the September 2010 examination, with the current examination report noting that the Veteran's current psychosocial functional status and quality of life remained unchanged.  The Veteran was cognitively intact and did not exhibit any psychotic manifestations.  He did have anxiety and depression, but no panic attacks.  His GAF was actually better at 65 to 80.  The examiner noted that there were no symptoms or signs associated with current mental health which interfered with employment.  The examiner indicated that the Veteran's symptoms were mild/transient and decreased work or social efficiency and ability to perform certain occupational and social tasks only during periods of significant stress.  Thus, certainly this examination did not reflect a level of functioning worse than the already assigned 30 percent rating.  

On May 26, 2011, the Veteran was admitted for steroid psychosis and Parkinson's disease dementia.  On June 7, 2011, the Veteran was seen for delirium and psychosis.  The Veteran presented with paranoid delusions in the setting of a prednisone taper for rheumatoid arthritis.  The ensuing treatment records also noted the Veteran's diagnoses of PTSD, anxiety, and depression.  Cognitive decline was attributed to Parkinson's disease.  In December 2011, the Veteran presented with a long history of paranoid delusions.  He reported a long-standing history of hearing taps or seeing footprints in the snow and having the belief that someone was following him or that someone was on his property.  He would then respond to these beliefs by yelling throwing things at the intruders or shooting in the air.  The examiner noted that the Veteran presented with Parkinson's disease and a number of psychiatric symptoms including paranoid ideation and hallucinations and cognitive complaints.  He described psychosocial stressors either caused by some of these primary symptoms or which exacerbated these symptoms.  

The Veteran had a complicated neuropsychiatric history.  In addition to his service-connected psychiatric disability, he additionally was diagnosed as having Parkinson's disease (which is under appeal for service connection), medication-induced psychosis (medications due to disabilities under appeal for service connection), and Alzheimer's disease.  In March 2012, the Veteran was examined and the examiner was requested to differentiate between the symptoms of the various diagnoses.  However, the VA examiner indicated that it was not possible to fully differentiate what symptoms were attributable to each diagnosis, but attempted to discuss the Veteran's symptoms due to his service-connected disability.  The identified symptoms were anxiety, depression, suspiciousness, speech intermittently illogical obscure or irrelevant, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and persistent delusions or hallucinations.  The Veteran also reported audio and visual hallucinations. The examiner opined that the Veteran exhibited occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood.  During the afternoon after the examination, the examiner received a telephone call from the C&P administrative assistant who stated that the Veteran had called her wanting to speak with this examiner.  She indicated that he was concerned he was not able to tell the examiner everything he should because he feared that his wife had an implanted electronic device inserted in him that allowed her to hear everything he was saying.  The examiner went on to discuss the overlapping nature of many symptoms, noting that the Parkinson's disease was thought to explain the biggest portion of the Veteran's functional impairment.

The Veteran was assigned a 30 percent rating for PTSD.  The Board finds that as of May 26, 2011, but not before then, a 100 percent schedular rating is warranted.  The Veteran clearly had a plethora of serious neuropsychiatric disabilities, some developing after the March 2012 examination.  That examiner essentially indicated that the Veteran's Parkinson's disease was largely responsible for his low functioning level.  In addition, the initial psychosis was related to medication.  It should be noted that his GAF decreased well below the GAF scores shown on the earlier VA examinations, with the Appellant credibly reporting that it reached 25.  The Board finds, however, that the Veteran's co-existent diagnoses of anxiety and depression disorders were exacerbated by these other neuropsychiatric disabilities.  The VA examiner could not in fact distinctly separate the symptoms between service-connected and nonservice-connected disabilities to the extent that the Board can separately rate the service-connected portion.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when the effects of a service-connected disability have not been clinically disassociated from those of a nonservice-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability).  Further, although this examiner reported a level of functioning articulated for a 70 percent rating, the reported symptoms included some listed specifically for a 100 percent rating, as well as similar symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112,117  (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The initial demonstration of the increase in the symptoms is shown as of May 26, 2011.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As of May 26, 2011, the evidence supports a higher 100 percent schedular rating for PTSD, but the preponderance of the evidence is against a rating in excess of 30 percent prior to May 26, 2011.  


Ratings for Shoulders and Right Shoulder Scar

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id. 

The Veteran was afforded a VA examination in January 2011.  It was noted that the Veteran was right hand dominant.  It was noted that he had right scapular muscle wasting.  Strength was 4/5.  There was bilateral acromioclavicular tenderness.  There was no ankylosis.  Range of motion on the left was zero to 110 degrees of flexion.  Pain and repetitive motion limited motion to 105 degrees.  Range of motion on the right was zero to 95 degrees of flexion.  Pain and repetitive motion limited motion to 90 degrees.  Range of motion on the left was zero to 145 degrees of abduction.  Pain and repetitive motion limited motion to 143 degrees.  Range of motion on the right was zero to 85 degrees of abduction.  Pain and repetitive motion limited motion to 80 degrees.  Range of motion on the left was zero to 90 degrees of internal rotation with no DeLuca factors present.  Range of motion on the right was zero to 80 degrees of internal rotation.  Pain and repetitive motion limited motion to 78 degrees.  Range of motion on the left was zero to 75 degrees of external rotation.  Pain and repetitive motion limited motion to 74 degrees.  Range of motion on the right was zero to 50 degrees of external rotation.  Pain and repetitive motion limited motion to 48 degrees.  The right shoulder resisted external rotation and Hawkins test.  There was positive right crossed arm/adduction Apley's Scarf Test.  There was a slightly tender surgical scar on the right shoulder which measured 4.5 inches in length by 0.5 inch in width.  

The Veteran's shoulders and other disables resulted in moderate impairment for chores, moderate impairment for shopping, severe impairment for exercises, prevention of sports, moderate impairment for recreational activities(fishing), moderate impairment for travelling, moderate impairment for driving, moderate impairment for bathing, moderate impairment for toileting, mild impairment for dressing, and moderate impairment for grooming.  The examiner indicated that the disabilities did not prevent employment.  Interference with employment was noted to be due to psychiatric disability and Parkinson's disease.  

The Veteran's right shoulder disability, status post-operative open reduction or right (major) acromioclavicular joint with screw fixation and residuals, is rated under Diagnostic Code 5203-5201.  The Veteran's left shoulder, degenerative joint disease of the left shoulder, is rated under Diagnostic Code 5024-5201.  

The Rating Schedule provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. Ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.   

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 and include ratings based on limitation of motion.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  See 38 C.F.R. § 4.69.  Here, as the evidence shows that the Veteran is right-hand dominant, his right shoulder is his major shoulder for rating purposes.

Under Diagnostic Code 5201, dominant or minor shoulder motion limited to shoulder level (i.e. 90 degrees) warrants a 20 percent rating.  A 30 percent rating is warranted for dominant shoulder motion limited to midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) and a 20 percent rating is warranted for the minor side.  A 40 percent rating contemplates dominant shoulder motion limited to 25 degrees or less and a 30 percent rating is warranted for the minor side.  See 38 C.F.R. § 4.71a, Plate I. 

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003). Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

The Board notes that even considering the DeLuca criteria including pain, the Veteran's motion of the right shoulder was not limited to 25 degrees or less.  At worse, it was limited to 85 degrees on abduction with pain.  Thus, a higher 40 percent rating is not warranted on that basis.  

The Board notes that even considering the DeLuca criteria including pain, the Veteran's motion of the left shoulder was not limited to 25 degrees or less.  At worse, it was limited to 105 degrees on flexion with pain.  Thus, a higher 30 percent rating is not warranted on that basis.  

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major or minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major or minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Thus, higher ratings are unavailable for either shoulder on those bases.  

Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.  The Veteran did not have these disabilities.

Under Diagnostic Code 5203, 20 percent ratings for the major arm and minor arm require nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  Thus, higher ratings are not available under this code.

Under Diagnostic Code 5200, higher ratings may be assigned for ankylosis, but the Veteran did not have ankylosis.

In light of the foregoing, the preponderance of the evidence is against higher ratings for the right and left shoulder disabilities.

The Veteran also had residual surgical scarring of the right shoulder.  He has been assigned a 10 percent rating for a tender scar under Diagnostic Code 7804.  

Scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under Diagnostic Code 7805.  Any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Diagnostic Code 7800 pertains to scars of the head, face, or neck, which was not the location of the Veteran's service-connected scar.  

Under Diagnostic Code 7801 burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent rating. Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Thus, a higher rating is not available under this code.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars. Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  In this case, the Veteran's right shoulder scar is painful which was the basis for the assignment of the current 10 percent rating.  

Under Diagnostic Code 7805, disabling effects of scars not considered under Diagnostic Codes 7800-7804 may be rated under an appropriate code.  However, in this case, the Veteran's right shoulder scar does not result in disabling effects beyond the criteria in Diagnostic Codes 7800-7804.  Here, the only functional impairment of this scar is pain.  The Board can find no basis for a rating in excess of 10 percent.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 30 degrees for the right shoulder disability, in excess of 20 percent for the left shoulder disability, and in excess of 10 percent for the right shoulder scar.  

Conclusion for Ratings

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's major depressive and anxiety disorders (prior to May 26, 2011), right shoulder, left shoulder, and right shoulder scar disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology, including any symptoms resulting from the combined effects of multiple service-connected disabilities.  The symptoms of the Veteran's psychiatric impairment and the impact on both social and industrial impairment are fully considered in the rating schedule.  With regard to the shoulders, the exhibited manifestations are considered in the codes noted above.  The schedular rating criteria specifically include all limitations of motion of the shoulders/arms in any direction, including in flexion and abduction  38 C.F.R. § 4.71a, Plate I.  In addition, impairment of movement and the DeLuca factors have been considered by the Board and are contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45.  Overall, such noted symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Further, there have not been any hospitalizations or marked interference with employment beyond what is contemplated in the rating code.  Therefore, referral for consideration of an extraschedular rating is not warranted.

The Board is also mindful of the Court's holding in Brambly v Principi, 17 Vet App. 20 (2003) that it is inconsistent to find no marked interference with employment while remanding the issue of unemployability for further development.  Here, however, the Board finds that referral of the matter of a higher extra-schedular rating is not warranted because the rating criteria adequately contemplates the Veteran's observed impairment and loss of function and the issue of unemployability in all substantially gainful occupations is outside the bounds of the Thun criteria.  Moreover, the Board is remanding the TDIU issue pending resolution of other issues.  Therefore, the Board finds that the record does not reflect that the major depressive and anxiety disorders (prior to May 26, 2011), shoulder disabilities, and right scar disability are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.


ORDER

The application to reopen the claim of service connection for Parkinson's disease is granted.  

Prior to May 26, 2011, a rating in excess of 30 percent for major depressive and anxiety disorders (formerly diagnosed as PTSD) is denied.

From May 26, 2011, a 100 rating in excess for major depressive and anxiety disorders (formerly diagnosed as PTSD) is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for status post-operative open reduction or right (major) acromioclavicular joint with screw fixation and residuals is denied.

A rating in excess of 20 percent for degenerative joint disease of the left shoulder is denied.

A rating in excess of 10 percent for right shoulder scar is denied.



REMAND

With regard to service connection for Parkinson's disease, the record contains statements of the Veteran in which he indicated that he was directly exposed to veterans, veterans' clothing, aircraft, and equipment that had physically been in Vietnam.  In September 2013, the Joint Services Records Research Center (JSRRC) indicated that there was no verified herbicides exposure.  Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  As such, the Board finds that a medical opinion should also be obtained.  

In addition, it has been argued that the Veteran has hypertension, heart, arthritis, and esophagus disabilities which were secondary to his claimed herbicide exposure and/or Parkinson's disease.  Therefore, these issues are inextricably intertwined with the Parkinson's disease issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Since the case is being remanded, medical opinions on these issues should also be obtained.  

With regard to a TDIU, the aforementioned issues should be resolved prior to adjudication of this matter.  As noted above, a 100 percent rating has been assigned for the Veteran's major depressive and anxiety disorders from May 26, 2011, but not before that time when the Appellant still seeks a TDIU.  With regard to the period from May 26, 2011, the 100 percent evaluation does not necessarily render the claim for a TDIU moot.  VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board notes that the receipt of a 100 percent disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley (holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (2015)).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that Parkinson's disease, hypertension, heart disability, arthritis, and esophagus disability, had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury.  

If the examiner opines that there is an etiological connection between Parkinson's disease and service, then the examiner should also provide an opinion as to the following: whether it is more likely than not, less likely than not, or at least as likely as not, that any hypertension, heart, arthritis, and esophagus disability was proximately due to, or the result of, the Parkinson's disease.  If the examiner opines that there is an etiological connection between Parkinson's disease and service, the examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any hypertension, heart, arthritis, and esophagus disability was permanently aggravated by Parkinson's disease.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  Finally, the RO should readjudicate the claims on appeal in light of all of the evidence of record and for the TDIU claim, considering Buie and Bradley.  If any issue remains denied, the Appellant should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


